--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3
 
AMENDED AND RESTATED PROMISSORY NOTE
 

$20,000,000.00    December 25, 2008

 
FOR VALUE RECEIVED, MERHAV (M.N.F) LIMITED, a company formed pursuant to the
laws of the State of Israel, located at 33 Havatzelet Hasharon Street, Herzlia,
Israel (“Borrower”), promises to pay to the order of Ampal-American Israel
Corporation, a New York corporation, located at 10 Abba Even St., Ackerstein
Tower C, 9th Floor, Herzliya, Israel (“Lender”), at such office of Lender or at
such other place as the holder hereof may from time to time appoint in writing,
in lawful money of the United States of America in immediately available funds,
the principal sum of TWENTY MILLION ($20,000,000.00) Dollars or so much thereof
as may then be the aggregate unpaid principal balance of such loan made by
Lender to Borrower hereunder (the “Loan”) as shown on the schedule attached to
and made a part of this Note.  Borrower also promises to pay interest (computed
on the basis of a 360 day year for actual days elapsed) at said office in like
money on the unpaid principal amount of the Loan from time to time outstanding
at a rate per annum equal to LIBOR plus 3.25%.  The applicable interest rate
shall be reset on the first Business Day of each month.  The entire unpaid
balance, together with all interest accrued and unpaid thereon, and all other
sums then due and payable to Lender under this Note shall be due and payable in
full on the earlier of (i) December 31, 2009 and (ii) the Financing Date (as
defined below) (the “Maturity Date”).
 
This Amended and Restated Promissory Note amends and restates in its entirety
the Promissory Note, dated December 24, 2007, executed by the Borrower.  This
Note shall have the benefit of the Guaranty, dated as of the date hereof, from
Yosef Maiman in favor of Lender.
 
Interest on outstanding amounts hereunder shall accrue on a quarterly basis and
be payable on the earlier of (i) the date on which any portion of the balance of
this Note is converted in accordance with Section 4 hereof or (ii) together with
principal and any other amounts due hereunder, on the maturity hereof.  Borrower
further agrees that upon and following an Event of Default and/or after any
stated or any accelerated maturity of the indebtedness evidenced hereby, the
aggregate outstanding principal balance of the Loan shall bear interest
(computed daily) at a rate equal to 5% per annum in excess of the rate
applicable to such Loan, payable on demand.  In no event shall interest payable
hereunder be in excess of the maximum rate of interest permitted under
applicable law. If any payment to be so made hereunder becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day and, to the extent permitted by applicable law, interest
thereon shall be payable during such extension.
 
All payments made in connection with this Note shall be in lawful money of the
United States in immediately available funds.  All such payments shall be
applied first to the payment of all fees, expenses and other amounts due to
Lender (excluding principal and interest), then to accrued interest, and the
balance on account of outstanding principal; provided, however, that after the
occurrence of an Event of Default, payments will be applied to the obligations
of Borrower to Lender as Lender determines in its sole discretion. Borrower
hereby expressly authorizes Lender to record on the attached schedule the amount
and date of the Loan and the date and amount of each payment of principal.  All
such notations shall be presumptive as to the correctness thereof (absent
manifest error); provided, however, the failure of Lender to make any such
notation shall not limit or otherwise affect the obligations of Borrower under
this Note.
 
 
 

--------------------------------------------------------------------------------

 
 
In consideration of the granting of the Loan evidenced by this Note, Borrower
hereby agrees as follows:
 
1.
Loan.  Borrower hereby confirms that the principal amount outstanding under this
Promissory Note as of the date hereof is $20,000,000 and the accrued and unpaid
interest as of the date hereof is $988,576.40.  Interest shall continue to
accrue on the outstanding principal amount from the date hereof at the interest
rate set forth herein.

 
2.
Prepayment.  Borrower may not prepay the Loan at any time in whole or in part.

 
3.
Use of Proceeds.  The proceeds of the Loan shall be used to facilitate the
Project (as defined in the Option Agreement) and to fund the purchase of 11,000
hectares of real property located in Colombia in connection with the development
of an ethanol producing Project more fully described on Exhibit B.

 
4.
Conversion.  This Note shall be convertible into equity interests in the Project
in the manner and in accordance with the Option Agreement, dated as of December
24, 2007, between Borrower and Lender (as amended from time to time, the “Option
Agreement”).  Interest shall cease to accrue on such portion of the outstanding
amounts hereunder converted on the date of the Option Closing (as defined in the
Option Agreement) under the Option Agreement.

 
5.
Events of Default.  Upon the occurrence of any of the following specified events
of default (each an “Event of Default”): (a) default in making any payment of
principal, interest, or any other sum payable under this Note when due and such
failure shall continue unremedied for a period of 30 days after Borrower
receives notice thereof from Lender; or (b) default by Borrower (i) of any other
obligation hereunder or (ii) in the due payment of any other obligation owing to
Lender or (iii) under any other Loan Document, and the failure set forth in (i),
(ii) or (iii) above shall continue unremedied for a period of 30 days after
Borrower receives notice thereof from Lender; or (c) default by Borrower in the
due payment of any other indebtedness for borrowed money or default in the
observance or performance of any covenant or condition contained in any
agreement or instrument evidencing, securing, or relating to any such
indebtedness, which causes or permits the acceleration of the maturity thereof;
or  (d) Borrower becomes insolvent or bankrupt, is generally not paying its
debts as they become due, or makes an assignment for the benefit of creditors,
or a trustee or receiver is appointed for Borrower or for the greater part of
the properties of Borrower with the consent of Borrower, or if appointed without
the consent of Borrower, such trustee or receiver is not discharged within 60
days, or bankruptcy, reorganization, liquidation or similar proceedings are
instituted by or against Borrower under the laws of any jurisdiction, and if
instituted against Borrower are consented to by it or remain undismissed for 60
days, or a writ or warrant of attachment or similar process shall be issued
against a substantial part of the property of Borrower and shall not be released
or bonded within 30 days after levy; or (e) Borrower shall be in default beyond
any applicable grace period under any Loan Document; then, in any such event,
and at any time thereafter, if any Event of Default shall then be continuing,
Lender may declare the principal and the accrued interest in respect of the Loan
under this Note to be, whereupon the Note shall become, immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by Borrower, provided that in the case of any event
described in clause (d) of this Section with respect to Borrower, the principal
of the Loan then outstanding, together with accrued interest thereon and all
fees and other obligations of Borrower accrued under the Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by Borrower.

 
6.
Collateral Security.  This Note is secured by the Pledge Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
7.
Covenants.  So long as any obligations are outstanding under this Note, Borrower
hereby represents, covenants and agrees as follows:

 
(a)           Borrower is the legal and beneficial owner of 6,043,623 shares
(the “Shares”) of Class A Stock, par value, $1.00 per share, of Ampal-American
Israel Corporation, free and clear of any liens, security interests, pledges or
other agreements or encumbrances.   Borrower shall not sell, transfer, pledge or
otherwise encumber it right, title and interest in any of the Shares.
 
(b)           Borrower shall keep Lender timely informed on the progress of the
Project, and provide Lender with reports, analysis, financial and such other
information as Lender may reasonably request.
 
(c)           Borrower shall permit Lender, at reasonable times and with
reasonable notice, to inspect the Project.  Lender may, and Borrower shall
assist Lender, in reviewing and inspecting any books, records, data or other
information relating to the Project.  Lender may make copies of any information
and documents relating to the Project.
 
(d)           Borrower shall not sell, dispose or otherwise transfer the Project
or assets thereof, without the consent of the Lender, other than (i) up to a 35%
equity interest in the Project to a single strategic partner, and (ii) up to a
2.5% equity interest in the Project to Riagro S.A.
 
(e)           Borrower shall not merge with or into or consolidate with another
entity; or otherwise dissolve or liquidate without the consent of the Lender.
 
8.
Definitions.  As used herein:

 
                                (a)           “Business Day” means a day other
than a Saturday, Sunday or other day on which commercial banks in New York or
Israel are required or permitted by law to remain closed.
 
(b)            “Loan Documents” means each document, instrument or agreement
executed pursuant hereto or in connection herewith, together with each other
document, instrument or agreement made with or in favor of Lender, including
this Note, the Letter Agreement, the Option Agreement and the Pledge Agreement.
 
(c)           “Pledge Agreement” means the Pledge Agreement, dated as of
December 24, 2007, between Borrower and Lender, as the same, from time to time,
may be amended, restated, replaced, extended, supplemented or otherwise
modified.
 
(d)           “LIBOR” means the rate per annum quoted in the London interbank
market for dollar deposits having a term of thirty (30) days, as quoted from
Bloomberg or a similar service as may be selected by Lender from time to time.
 
(e)           “Financing Date “ means the date on which (i) Borrower has
obtained from unaffiliated third party debt financing for the Project and (ii) a
unaffiliated third party holds an equity interest on the Project of no less than
25%.
 
9.
Miscellaneous.

 
(a)           Borrower agrees to pay on demand all of Lender's costs and
expenses, including reasonable counsel fees, in connection with the collection
of any sums due to Lender in connection with the enforcement of its rights
thereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           No modification or waiver of any provision of this Note shall be
effective unless such modification or waiver shall be in writing and signed by a
duly authorized officer of Lender and Borrower, and the same shall then be
effective only for the period and on the conditions and for the specific
instances specified in such writing.  No failure or delay by Lender in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any rights, power or privilege.
 
(c)           Borrower hereby waives presentment, demand for payment, notice of
protest, notice of dishonor, and any and all other notices or demands except as
otherwise expressly provided for herein.
 
(d)           This Note shall be construed in accordance with and governed by
the internal laws of the State of New York.
 
(e)           EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).
 
(f)           This Note shall be binding upon and inure to the benefit of
Borrower, Lender, all future holders of this Note and their respective
successors and assigns, except that Borrower may not assign or transfer any of
its rights under this Note without the prior written consent of Lender.  The
term “Lender” as used herein shall be deemed to include Lender and its
successors, endorsees and assigns.  Lender shall have the unrestricted right at
any time or from time to time, and without Borrower’s consent, to assign all or
any portion of its rights and obligations hereunder, and Borrower agrees that it
shall execute, or cause to be executed, such documents, including without
limitation, amendments to this Note and to any other documents, instruments and
agreements executed in connection herewith as Lender shall deem necessary to
effect the foregoing.
 
(g)           This Note and the other Loan Documents are intended by the parties
as the final, complete and exclusive statement of the transactions evidenced
thereby.  All prior or contemporaneous promises, agreements and understandings,
whether oral or written, are deemed to be superceded by this Note and such other
Loan Documents, and no party is relying on any promise, agreement or
understanding not set forth in this Note or such other Loan Documents.
 
 
MERHAV (M.N.F) LTD.
 
By:/s/ Yosef A. Maiman
Name: Yosef A. Maiman
Title:   President & CEO

 
 
 

--------------------------------------------------------------------------------

 


LOAN AND REPAYMENT SCHEDULE
PROMISSORY NOTE DATED DECEMBER 25, 2008
Merhav (m.n.f.) Limited
to
Ampal-American Israel Corporation
 
 
 
Date
 
Amount of
Loan
 
 
Interest Rate
Amount of
Principal
Repayment
Unpaid
Principal
Balance
Notation
Made
By
12/25/08
$20,000,000
Libor + %3.25
                                                                               
                                                                               
                                                                               
                             



 
 

--------------------------------------------------------------------------------

 
 
Exhibit B – Project Description


The following is a concise and condensed description of the Project, as defined
in the Amended and Restated Promissory Note, dated as of December 25, 2008, by
Merhav M.N.F. Ltd. ("Merhav") in favor of Ampal-American Israel Corporation:
 
Merhav is in the process of developing an ethanol production facility with a
nominal capacity of 300,000 liters/day, based on sugarcane, to be located on the
northern coast of Colombia, in the states of Magdalena and Atlantico.
 
The Project considers the design, commissioning, construction and installation
of an ethanol production plant (the "Industrial Project") and the development of
a 10,000 hectare sugarcane plantation that will be the main provider of raw
material for the Industrial Project.
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------